Larremore, C. J.
The plaintiffs were auctioneers, and on the 20th and 21st days of March, 1889, received goods on commission from defendant, making advances thereon, in their usual course of business, of $655, for which the defendant gave receipts which are substantially the same, except as to'date and amount; “Received of L. & 0. Wise--dollars on account of all goods consigned to them, the same to besold at their discretion, without limit as to-time and price. [Signed] William Rosenblatt. ” Plaintiffs claim that they did their best to sell the said goods, but were unable to do so, and notified the defendant he should come and take his goods away, returning the advance made by them. The defendants claim that the plaintiff guarantied that the goods should bring a certain stipulated amount, and counter-claims and demands judgment against the plaintiff for $257. The justice appears not to have allowed the counter-claim, and found judgment for the defendant without costs. If the defendant’s testimony is to be believed, he was entitled to his counter-claim. The judgment, in its present form, is not authorized by the facts or practice, and should be reversed, with costs.